EXHIBIT 10.8.1

(LOGO: AVIATION RISK MANAGEMENT
ASSOCIATES, Inc.) CERTIFICATE OF INSURANCE

This is to certify that the following policy/policies, subject to the terms,
conditions, limitations and endorsements contained therein, and during their
effective period, have been issued by the insurance companies listed below.
NOTE: The inclusion of persons or entities as "Insureds" only applies to that
person's or entities' contingent liability arising out of the operations of the
Named Insured, which are the subject of coverage under a policy or policies
referenced herein. unless otherwise noted.

CERTIFICATE HOLDER:
Logistics Air Inc.
564 Wedge Lane
Fernley, NV 89408
NAMED INSURED:
Baltia Air Lines, Inc.
Building 151. Room 361
JFK International Airport
Jamaica, NY 11430


Coverage confirmed herein solely with respect to the Aircraft Engine Lease
Agreement between Logistic Air, Inc. and Baltia Airlines Inc. effective December
2009 for Engine Serial Numbers 685697, 662./28, 662816, 662842.

COVERAGE: Aircraft Hull Coverage, Ground Risks Only, including war perils.
Aircraft and Airport Premises Liability including contractual and war
liabilities, ground risks only, excluding passenger liability

AIRCRAFT: 87-17-200 N706BL Agreed Value $5,000,000.

LIMITS OF LIABILITY: Aircraft Liability $10,000,000. Combined Single Limit Each
Occurrence excluding passengers

POLICY PERIOD: 12:01 A.M. April 1, 2014 to 12:01 A.M April 1, 2015

INSURERS & POLICY Primary Policy: Star insurance Company- NDD0763844-02

ADDITIONAL
AGREEMENTS: * See attached addendum



 

 

As respects each Certificate Holder(s) respective interests, this Certificate of
Insurance shall automatically terminate upon the earlier of: (i) Policy
expiration; (ii) Cancellation of the policies prior to policy expiration, as
notified to the Certificate Holder(s) as required herein; (iii) agreed
termination of the Contract(s}: and/or in the case of physical damage insurance
relating to those Certificate Holder(s) who have insurable interest in the
Equipment as of the date of issuance of this Certificate of Insurance: agreed
termination of the Named Insured's and/or the Certificate Holder(s) insurable
interest in the Equipment. This Certificate of Insurance is issued as a summary
of the insurances under the policies noted above and confers no rights upon the
Certificate Holder(s} as regards the insurances other than those provided by the
policies. The undersigned has been authorized by the above insurers to issue
this certificate on their behalf and is not an insurer and has no liability of
any sort under the above policies as an insurer as a result of this
certification.

Certificate Number: 07
Date of Issue: March 31, 2014 ______/signed/___ (SEAL: ARM, Aviation Risk
Management Assoc)
Authorized Representative Marie Fini
Aviation Risk Management Associates, Inc.
377 W. Virginia St. Crystal Lake, IL 60014
Phone: 815-356-8811    Fax: 815-356-8822


Page 1 of 2

--------------------------------------------------------------------------------

ADDENDUM TO CERTIFICATE OF INSURANCE #7 DATED MARCH 31, 2014

SPECIAL PROVISIONS APPLICABLE:

A. In regard lo Aircraft Hull Insurance and Aircraft Hull War and Allied Perils
Insurance, Insurers agree to waive all rights of subrogation or recourse against
the certificate holder.

B. In regard to Airline Liability Insurance, Insurers agree:

(1) To include Logistic Air Inc. as an additional insured and Lessor in
accordance with Customer's undertaking in the agreement referenced above.

(2) To provide that such insurance will be primary and not contributory nor
excess with respect to any other insurance available for the protection of the
certificate holder;

(3) To provide that all provisions of the insurance coverages referenced above,
except the limits of liability, will operate to give each Insured or additional
insured the same protection as if there were a separate Policy issued to each.

C. In regard to all of the above referenced policies:

(1) The certificate holder will not be responsible for payment, set-off, or
assessment of any kind or any premiums in connection with the policies,
endorsements or coverages described herein; |

(2) If a policy is canceled, or any substantial change is made in the coverage
which affects the interests of the certificate holder, such cancellation, change
or lapse shall not be effective as to the certificate holder/or thirty (30)
days, (!0) days in the event of non-payment and in the case of war risk and
allied perils coverage seven (7) days after sending, or such other period as may
from time to time be customarily obtainable in the industry.

__X__/signed/__
Marie Fini
Account Manager

Page 2 of 2